Citation Nr: 1524098	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-28 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a thoracolumbar spine disability, including myofascial syndrome of the lumbar spine with degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to a compensable rating for bilateral hearing loss.

4.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected myofascial syndrome of the lumbar spine with degenerative joint disease.  

5.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected myofascial syndrome of the lumbar spine with degenerative joint disease.

6.  Entitlement to service connection for hypertension, to include as secondary to  service-connected disabilities.

7.  Entitlement to service connection for skin cancer due to sun exposure.  

8.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to a service-connected disability.

9.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mary Long, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to October 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.
The Veteran testified before the undersigned at a July 2014 Video Conference hearing.  The hearing transcript is of record.  

For reasons explained in greater detail below, the Board has recharacterized the Veteran's claim for a rating in excess of 40 percent for myofascial syndrome of the lumbar spine with degenerative joint disease into a claim for an increased rating in excess of 40 percent for a thoracolumbar spine disability.

In the March 2013 VA examination, there was no left leg radiculopathy found.  However, private treatment records from J.E., MD dated in July 2014, indicate that the Veteran has significant spinal nerve impingement down the right leg, and also some mild spinal nerve impingement of the left L3, L4 and L5.  The Veteran's representative argued, in his October 2014 Brief in Support of Appeal, that the Veteran is entitled to special monthly compensation for loss of a creative organ, due to his diagnosed ED.  These issues of service connection for left leg radiculopathy and entitlement to special monthly compensation for loss of a creative organ, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, the claims are referred back to the RO for appropriate action.

In October 2014, the Veteran submitted additional evidence, which has not yet been considered by the RO, including copies of records from the Social Security Administration, the report of a July 2014 Independent Medical Examination, and Brief in Support of Appeal.  However, the Veteran waived initial RO consideration of that evidence.

The issues of an increased rating for myofascial syndrome of the lumbar spine with degenerative joint disease, an increased rating for right leg radiculopathy, an increased rating for bilateral hearing loss, service connection for hypertension, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran's right knee disability is etiologically related to the service-connected myofascial syndrome of the lumbar spine with degenerative joint disease and right leg radiculopathy.

2. The Veteran's left knee disability is etiologically related to the service-connected myofascial syndrome of the lumbar spine with degenerative joint disease and right leg radiculopathy.

3. The Veteran's skin cancer is related to sun exposure during the Veteran's military service.

4. The Veteran's ED is etiologically related to the service-connected depressive disorder.


CONCLUSIONS OF LAW

1. The Veteran's right knee disability was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014). 

2. The Veteran's left knee disability was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014). 

3. The Veteran's skin cancer was caused by sun exposure during the Veteran's military service.  38 U.S.C.A. §§ 1110, 5107, 1154(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4. The Veteran's ED was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claims for service connection for a right knee disability, a left knee disability, skin cancer, or ED.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disabilities, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2014); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.
Right & Left Knee Disabilities

The Veteran contends that his current right and left knee disabilities developed as a result of extreme wear and tear he experienced while serving onboard a ship during active duty, as he was required to climb and descend vertical ladders and stairs on a regular basis.  The Veteran also contends that he has a gait problem, which is the result of walking with a limp due to his knee and back problems, and that his current right and left knee disabilities are secondary to his service-connected lumbar spine disability.

Service treatment records are negative for any evidence of a right or left knee injury or disorder.  In this regard, the Veteran has reported that he occasionally hit his knees on the ship, but that he did not seek medical care at that time.  

The Veteran was afforded a VA examination of his knees in May 2013.  The examiner diagnosed degenerative arthritis of the left knee and a right knee strain, and opined that the Veteran's left and right knee conditions were less likely than not proximately due to or a result of the service-connected myofascial syndrome of the lumbar spine.  Her rationale was that evidence from available medical literature suggests that myofascial syndrome lumbar spine does not cause degenerative joint disease of knee joints or knee joint strain.  

The Veteran was also evaluated by his private physician, J.E., MD in July 2014.  Dr. J.E. noted that while in the Navy, the Veteran sustained a significant injury to his back and continued to have severe pain and developed radiculopathy down his right leg, which was indicative of deranged discs early on while in the Navy.  He noted further that the Veteran continued to have severe problems, requiring multiple surgeries and fusions and other procedures.  Dr. J.E. opined that the injury to the Veteran's back and the severe injury to the spinal nerves down the right leg have caused an antalgic gait, as well as abnormal function of the iliolumbar ligaments and sacroiliac ligaments in the hips, adding abnormal biomechanical stresses over the years.  He opined further that it is as likely as not that the abnormal biomechanical stresses from his back and the nerves down his right leg have contributed to the traumatic arthritis, chondromalacia, and loss of tissue in his lower legs and his knees, requiring his total left knee replacement in July 2013 and the chondromalacia and loss of joint space and laxity of the ligaments in his right knee.

As noted above, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2014); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The medical evidence of record shows that the Veteran has complained of chronic bilateral knee pain related to his service-connected lumbar spine disability.  The medical evidence of record shows that the Veteran has current diagnoses of degenerative arthritis of the left knee and a right knee strain.  Furthermore, private physician, Dr. J.E. opined that the Veteran's low back disability with radiculopathy of the right leg have contributed to the traumatic arthritis, chondromalacia, and loss of tissue in his lower legs and his knees, and the chondromalacia and loss of joint space and laxity of the ligaments in his right knee.

There is evidence against the claims, in that the May 2013 VA examiner opined that the currently diagnosed right and left knee disabilities were not secondary to the service-connected lumbar spine disability.  However, the evidence is at least in equipoise.  

Therefore, as there is evidence of current right and left knee disabilities; which have been related to a currently service-connected disability, and resolving reasonable doubt in the appellant's favor, service connection is warranted for a right knee strain and degenerative arthritis of the left knee is in order.

Skin Cancer

The Veteran contends that his currently diagnosed skin cancer developed as a result of excessive sun exposure while serving aboard ships and traveling to tropical areas, such as Acapulco, Guam, Hawaii, Japan, and Vietnam, in the Navy.  He reported that the only sun protection he had was a ball cap and collared shirt.  Although his service treatment records are silent for any skin complaints, findings, or diagnosis, the Veteran has reported that he was mostly at sea and out on the deck (80-90 percent of his day) as a signalman while in service, so he received a lot of sun exposure.  The Veteran's DD-214 shows that he served as a signalman (SM).  Therefore, the Board finds that there is no doubt that he had daily sun exposure as a signalman, and his reports of sun exposure in service are conceded.  The Veteran has denied any significant post-service sun exposure, in that he was going to college and working inside jobs.  See July 2014 Video Conference hearing transcript.

The Veteran was afforded a VA examination in September 2011.  He was noted to have had a malignant melanoma of the posterior neck in 1976, treated with an excisional biopsy of the skin lesion, with a repeat excision of another melanoma around 2001.  He also had a lipoma of the left thorax in 2004.  It was also noted that he was diagnosed with squamous cell carcinoma in 1972 and 2000 of the posterior neck and anterior chest, treated with an excisional biopsy, and that he had a history of actinic keratosis.  He was diagnosed at the examination with basal/squamous cell carcinoma, lipoma, actinic keratosis, and history of malignant melanoma.  The examiner did not discuss the Veteran's reports of sun exposure in service or offer an opinion as the etiology of the skin cancer.  

VA treatment records dated in March 2012 show that the Veteran was diagnosed with squamous cell carcinoma and basal cell carcinoma.  

The Veteran was also evaluated by his private physician, J.E., MD in July 2014.  Dr. J.E. noted that the Veteran who was a blonde, and blue-eyed, has fair skin that would be prone to actinic changes and skin cancers due to sun exposure.  He noted further that while in the Navy, the Veteran was exposed to the sun, not only from above, but from the reflection off the water.  He also noted that the Veteran had developed a melanoma on the right side of his neck that had been removed, some skin cancers on his forearms that had been removed, and actinic changes on his face and some on his ears, and skin cancer on his left anterior shoulder, which was removed.  He diagnosed the Veteran with actinic keratosis changes on the face and arms, and skin cancers on the ears, neck and forearms.  Dr. J.E. opined that it is as likely as not that the Veteran's sun exposures in the Navy contributed to the actinic changes in his face and the skin cancers on his neck and forearms.  He opined further that the cancer that the Veteran had on his left anterior shoulder was probably not contributed to by his sun exposure in the Navy, as the Veteran was never without a shirt.  He also noted that the Veteran is a fair-skinned person and as such, is more prone to developing skin cancers due to sun exposures in the Navy.

Here, the Board finds the Veteran is competent to report the level of sun exposure in service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  His testimony regarding excessive sun exposure in service is credible, particularly in light of his military occupational specialty (MOS).  Credibility is a factual determination as to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Ultimately, his testimony and statements are probative.  They are buttressed by the opinion of the private examiner, who provided a medical opinion linking the Veteran's current skin cancer to sun exposure in service.  There is no contrary medical opinion of record. 
There is evidence against the claim, inasmuch as the contemporaneous record does not document a diagnosis of skin cancer for several years after service.  However, resolving reasonable doubt in the appellant's favor, service connection is warranted for skin cancer.  38 U.S.C.A. § 5107(b) (West 2014).

	(CONTINUED ON NEXT PAGE)


Erectile Dysfunction (ED)

The Veteran contends that his currently diagnosed ED is secondary to back pain and nerve pain associated with his service connected lumbar spine disability with right leg radiculopathy.

In his July 2014 examination, private physician, J.E., MD noted that the Veteran had undergone three back surgeries, with the first taking place in 1987 and the last one taking place in March 2002.  He noted that following his last surgery in March 2002, the Veteran started experiencing decreased sensation to the penis, decreased erection, and decreased ability to obtain an erection.  He diagnosed the Veteran with neurogenic sexual dysfunction.  However, Dr. J.E. did not specifically opine that the Veteran's ED or neurogenic sexual dysfunction was caused or aggravated by his service-connected low back disability with right leg radiculopathy.  Therefore, the Board finds that Dr. J.E.'s opinion is inconclusive and therefore, inadequate for evaluation purposes.  
The Veteran was afforded a VA examination in August 2013.  The examiner diagnosed the Veteran with ED, and noted that the medical literature did not indicate that degenerative joint disease of the lumbar spine/back was a cause of ED.  Therefore, he opined that it was less likely than not that the Veteran's current ED was caused by his service-connected back condition.  However, the examiner also noted that the Veteran was taking the anti-depressant Zoloft, and that risk factors for ED include anti-depressant medication, aging, diabetes, and psychogenic factors.  

The Board notes that the Veteran is service-connected for depressive disorder, for which he takes anti-depressant medication, as noted by the August 2013 examiner.  See September 2013 rating decision.  Therefore, the Board finds that the August 2013 VA examiner's opinion positively links the Veteran's ED to his anti-depressant medication, which he only takes for his service-connected depressive disorder.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence shows that the Veteran's ED is caused, at least in part, by a service-connected disability, namely depressive disorder.  Thus, the Board finds that service connection for ED on a secondary basis is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for a right knee strain is granted.

Service connection for degenerative arthritis of the left knee is granted.

Service connection for skin cancer is granted.

Service connection for erectile dysfunction is granted.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

Thoracolumbar Spine Disability

The last VA examination for the service-connected lumbar spine disability was conducted a little over two years ago, in March 2013.  The Veteran claims that his disability has increased in severity since that time.  Specifically, he has reported that his back is very rigid; that he is unable to move forward, side to side, or back, without pain in his lumbar and thoracic spine; that he has problems standing and walking for prolonged periods of time; that he is not able to life more than 10 pounds; and that he has to bend and stoop with his knees.  He also reported that he has treated his back with bedrest, albeit without being instructed to do so by a doctor, and that he has been prescribed morphine, oxycodone, Zoloft, and other pain medications for his back pain, and been given trigger point and facet injections for pain management.  The Veteran also claims that he is unable to work due to his back disability.  See August 2014 Video Conference Hearing transcript, and October 2014 Brief in Support of Appeal.

The Board notes that the Veteran argues that his back problems encompass both the lumbar spine and the thoracic spine, and that the thoracic spine condition, including bulging discs, is secondary to the service-connected lumbar spine condition.  To the extent that the Veteran is arguing that he is entitled to separate ratings for his thoracic spine and lumbar spine conditions, the Board notes that under the current version of the rating criteria governing disabilities of the spine, the thoracic and lumbar spines are rated together.  The General Rating Formula for Disabilities and Injuries of the Spine refers to two spinal segments - the cervical, or neck, and the thoracolumbar, or the thoracic and lumbar spines.  Thus, to provide separate rating for both the thoracic and lumbar disabilities would require rating them under the same criteria based on the same symptomatology.  This violates the prohibition on pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  Therefore, the Board has rephrased the Veteran's claim as one for an increased rating in excess of 40 percent for a thoracolumbar spine disability.  

Right Leg Radiculopathy

The last VA examination for the service-connected right leg radiculopathy was also conducted a little over two years ago, in March 2013.  At that time, he was diagnosed with mild radiculopathy in the right leg.  However, private treatment records from J.E., MD dated in July 2014, indicate that the Veteran was found to have significant spinal nerve impingement down the right leg, in the L5 and S1 spinal nerve distribution.  In addition, the Veteran reported during his July 2014 Travel Board Hearing that the neurological symptoms he experienced in his right leg are moderate to severe. Thus, a new examination is warranted to assess the current severity of this condition.

Bilateral Hearing Loss

During his August 2014 Video Conference Hearing, the Veteran testified that there had been no changes in the severity of his hearing loss since his last VA examination in March 2013.  See August 2014 Video Conference Hearing transcript.  However, in Brief in Support of Appeal, received in October 2014, the Veteran's representative indicated that the Veteran had reported a "material change" in his hearing loss over the approximately 15 months since his last VA examination, and requested that he be afforded a new VA audiological examination to determine the current level of severity of his hearing loss disability.  See October 2014 Brief in Support of Appeal.

The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the evidence of increased symptomatology, a remand is warranted to obtain contemporaneous examinations for the service-connected lumbar spine disability, right leg radiculopathy, and bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). 

Hypertension

The Veteran has submitted an opinion dated in July 2014 from his private physician regarding the relationship between his service-connected orthopedic conditions and his hypertension. However, the Board finds this opinion is inadequate to support a grant of benefits because it is not supported by a sufficient rationale. Accordingly, a remand is warranted so that an opinion as to whether the diagnosed hypertension is due to a service-connected disability can be obtained. 38 C.F.R. § 3.159 (2014).

TDIU

The Board also notes that in the May 2013 rating decision on appeal, the RO also denied entitlement to a TDIU.  The Veteran's June 2013 notice of disagreement did not specifically list entitlement to a TDIU, but he did state that he was disagreeing with all of the adjudicative determinations mentioned in the May 2013 rating decision.  In addition, in March 2014, the Veteran submitted another notice of disagreement with the May 2013 rating decision, specifically related to the issue of entitlement to TDIU.  To date, however, the RO has not issued a Statement of the Case (SOC) with respect to this claim.  Under the circumstance, the Board is obligated to remand the issue of entitlement to TDIU to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 241-41 (1999).

Finally, the Board notes that although the Veteran has received treatment at the VA, there are no VA treatment records, associated with the claims file or e-folder, dated after March 2012.  As this case is already being remanded for further development, the RO should obtain any additional treatment records that may be relevant to the remaining claims on appeal.

The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014).
Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back disability, right leg radiculopathy, and bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate the records of such treatment with the claims file.  All development efforts should be in writing and associated with the claims folder/efolder.  See 38 U.S.C.A. 
§ 5103A(b).

The RO should also obtain any outstanding VA medical records dated from March 2012.

2.  After completing the above action, the Veteran should be afforded a VA examination to evaluate the current severity of his service-connected lumbar spine disability with right leg radiculopathy.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Any indicated studies, including X-ray studies and an electromyography (EMG) and/or nerve conduction studies should be performed. 

In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

Tests of joint movement against varying resistance should be performed.  The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  The examiner should also indicate whether there is any form of ankylosis. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should identify any nerves affected by the lumbar spine disability and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis. 

The examiner should specifically identify the frequency and duration of any periods of bed rest prescribed by a physician.

The examiner should also provide an opinion concerning the impact of the service-connected disability on the Veteran's ability to obtain and maintain substantially gainful employment.  

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion. If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3.  Then, schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  All indicated studies should be performed. 

The examiner is also specifically requested to fully describe the functional effects caused by the Veteran's hearing disability pursuant to the Court's decision in Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The examiner should also provide an opinion concerning the impact of the service-connected disability on the Veteran's ability to obtain and maintain substantially gainful employment.  

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion. If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

4.  The RO should obtain an opinion regarding the etiology of the Veteran's diagnosed hypertension. 

The examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's hypertension is related to one of his service-connected disabilities or whether his hypertension was aggravated (permanently worsened) by one or more of his service-connected disabilities.

A complete rationale should be given for all opinions and conclusions expressed. The examiner should address the July 2014 opinion provided by Dr. J.E. regarding the relationship between the Veteran's hypertension and his service-connected orthopedic disabilities.

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion. If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

5.  The RO must issue an SOC with respect to the claim regarding entitlement to a TDIU.

6.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the remaining issues on appeal.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


